Exhibit 10.3
FIRST AMENDMENT OF THE KAYDON CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT TRUST
This First Amendment of the Kaydon Corporation Supplemental Executive Retirement
Trust, dated as of March 3, 1998 (the “Trust Agreement”), by and between Kaydon
Corporation (the “Company”) and Wachovia Bank, N.A. (the “Trustee” and together
with the Company, the “Parties”), is hereby made as of the 23rd day of October,
2008, by and between the Company and the Trustee:
WHEREAS, Section 6.3 of the Trust Agreement authorizes the Company and Trustee
to amend the Trust Agreement via a writing signed by the Parties; and
WHEREAS, the Parties desire to amend the Trust Agreement to ensure that the
Trust is operated in accordance with Section 409A(b)(3)(A) of the Internal
Revenue Code of 1986, as amended (the “Code”).
NOW, THEREFORE, the Parties hereby agree that Section 1(g) is added to the Trust
Agreement as follows, effective immediately:
(g) Prohibition on Trust Funding During any Restricted Period. Notwithstanding
anything in this Trust to the contrary, no contributions shall be made to the
Trust during any “restricted period” within the meaning of Section 409A(b)(3)(B)
of the Internal Revenue Code of 1986, as amended, or any successor provision.
IN WITNESS WHEREOF, the parties hereto have executed this First Amendment and
such First Amendment shall be effective as of the date first above written.

                  KAYDON CORPORATION
 
                By:   /s/ Debra K. Crane          
 
           
 
      Its   Vice President and General Counsel
 
           
 
                WACHOVIA BANK, N.A.
 
           
 
  By:   /s/ Stephen Howell            
 
           
 
      Its   Vice President, Relationship Manager
 
           

 

